*234Opinion by
Keefe, J.
As to certain cheese stipulated to be similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstract 42146 it was held that an allowance of 2½ percent in the net weight should have been made, as claimed. As to cheese similar to the Reggiano cheese the subject of Scaramelli v. United States, supra, the claim for an allowance of 1 percent of the net weight was sustained. Following Kraft-Phenix Cheese Corp. v. United States (T. D. 47955) it was held that an allowance for weight of paper or foil, or both, should have been made by the collector in the net weight used in computing the duty on certain other cheese.